Citation Nr: 0424512	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  03-17 522	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION

The veteran had active service from September 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran testified at a Travel Board in April 2004 before 
the undersigned Veterans Law Judge, who is designated by the 
Chairman of the Board to conduct hearings pursuant to 38 
U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony is associated with the claims file.  The veteran 
requested on the record that a 60 day period be allowed for 
submission of additional evidence, for which he waived 
initial RO consideration.  As of the end of the 60 day 
period, there is no record of any additional evidence having 
been submitted.  The matter is now before the Board for 
appellate review.

The September 2002 rating decision denied entitlement to 
service connection for type 2 diabetes mellitus as due to 
presumptive exposure to herbicides.  The veteran included his 
notice of disagreement with the decision in his June 2003 
substantive appeal of the new and material evidence issue.  
The RO issued a statement of the case (SOC) in June 2003.  
The Board notes no record in the case file of the veteran 
having filed a substantive appeal in response to the June 
2003 SOC.  Therefore, the Board does not have jurisdiction 
over the diabetes mellitus issue, and it will not be a part 
of this decision.


FINDINGS OF FACT

1.  The veteran is diagnosed as having degenerative 
patellofemoral disease of the left knee.

2.  An April 1987 rating decision denied entitlement to 
service connection for a bilateral knee condition.  The bases 
on which the claim was denied were that the incidents for 
which the veteran were treated during his active service were 
deemed acute and transitory and resolved, as there was no 
diagnosis of an underlying chronic condition or disorder, and 
that the veteran sustained an injury to his left knee several 
years after service.

3.  The veteran was notified of the decision in a letter 
dated in May 1987, and there is no record of that letter 
having been returned as undelivered.  The veteran did not 
appeal the decision, and it became final in May 1988.

4.  The April 1987 rating decision is the last final decision 
on the issue of entitlement to service connection for a knee 
condition.

5.  The evidence submitted since the April 1987 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim for entitlement to 
service connection for a knee condition and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim for entitlement to service connection for a knee 
condition has not been submitted.  38 U.S.C.A. §§ 
5103A(d)(2)(f), 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004), which held 
that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case, 
and as otherwise described below, the VCAA notice is 
complete.

The VCAA imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to assist the claimant with obtaining the 
evidence necessary to substantiate the claim.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2003).

In a letter dated in July 2002 (letter), the RO informed the 
veteran of the VCAA and VA's obligations under the act, to 
include the evidence needed to support his claim, and 
specifically informed him that new and material evidence was 
needed to reopen his claim.  As to who would obtain what part 
of the evidence needed, the letter informed the veteran that 
he should send the RO new evidence which had not been 
considered before, unless he preferred that the RO obtain it.  
VA Forms 21-4142 were enclosed for that purpose.  The letter 
also acknowledged receipt of the copy of the veteran's SMRs 
which he submitted.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); Opinion Of The 
General Counsel 1-2004 (February 24, 2004); Pelegrini v. 
Principi, 18 Vet. App. at 120-21; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

As concerns the duty to assist, the RO has insured that all 
of the evidence submitted in support of the veteran's claim 
is associated with the case file.  The Board notes the 
veteran's statement in his substantive appeal, wherein he 
asserts that his case has not been developed or reviewed 
appropriately.  The Board deems this to be an assertion as to 
the decision and not as to development, as no complaint of 
inadequate assistance was put forth at the Travel Board.  
Neither the veteran nor his representative has asserted that 
there is additional evidence to be developed or that there is 
development request which has not been acted upon.  All 
records obtained or generated have been associated with the 
claim file.  The Board finds that the RO has complied with 
the duty to assist.  38 C.F.R. § 3.159(c) (2003).

Historically, the veteran submitted his application to reopen 
his claim in March 2002.  The September 2002 rating decision 
denied the claim.

Factual background.

In January 1987, the veteran applied for service connection 
for a bilateral knee condition.  In support of the claim, he 
submitted private treatment records from May 1983 to July 
1986.  The records from 1986 primarily involve the left knee.  
A May 1986 report of P.F.F., MD, reflects that the veteran 
injured his left knee on his job.

Review of the service medical records revealed that the July 
1967 Report of Medical History at entrance reflects that the 
veteran reported having a trick knee.  The July 1967 Report 
of Medical Examination For Induction does not reflect 
notation of any existing conditions and all areas are 
assessed as normal.

The SMRs reflect an August 1968 entry, wherein the veteran 
reported having injured his left knee playing basketball.  
Physical examination did not reveal any positive pathology, 
and the examiner entered an impression of mild chondromalacia 
and recommended strengthening exercises.  A November 1968 
entry reflects the veteran strained the left knee playing 
football.  Physical examination revealed tenderness but no 
swelling.  X-ray was negative.

A March 1969 SMRs entry reflects an apparent complaint by the 
veteran of his left knee having gave way.  Physical 
examination noted range of motion (ROM) on flexion was 20 
degrees short of normal.  The SMRs reflect that the veteran 
again presented with complaints of left knee pain and 
inability to flex the knee.  He was referred to the 
orthopedic clinic.  The orthopedic consult reflects that the 
veteran reported having twisted his left knee 24 hours 
earlier playing basketball, and he also reported recurrent 
injury of the knee three years earlier.  Physical examination 
revealed slight effusion, a tender medial joint, and slight 
tenderness along the medial collateral ligament.  There was 
no gross laxity.  X-ray was negative.  The examiner rendered 
an impression of a slight strain of the medial collateral 
ligament and acute traumatic synovitis.  The veteran was 
placed in a cylinder cast for two weeks.

A July 1969 follow-up reflects that there was slight medial 
joint line tenderness but no effusion, and the ligaments were 
intact.  A March 1970 SMRs entry reflects the veteran 
presented with a report of some recent swelling.  Physical 
examination revealed an entirely normal knee: good ROM, no 
crepitus under patellar, and ligament stable.

The August 1970 Report of Medical History reflects that the 
veteran indicated that he had sustained a strained knee 
ligament.  The August 1970 Report of Medical Examination For 
Separation reflects that all areas were assessed as normal.

The April 1987 rating decision denied the claim.  The April 
1987 rating decision specifically considered whether the 
veteran's active service had aggravated a pre-existing knee 
condition and concluded that the SMRs reflected acute 
injuries only.  The SMRs did not reflect any permanent 
residuals either of the acute injuries or as aggravation of 
any pre-existing condition.  The veteran was informed of this 
decision in a letter dated in May 1987, and there is no 
record of this letter having been returned as undelivered.  
There is no record of the veteran having appealed the 
decision, and it became final in May 1988.

In support of his current application, the veteran submitted 
private treatment reports from August 1999 to May 2002, which 
reflect the deterioration of his left knee due to 
degenerative patellofemoral disease.  The August 1999 entry 
reflects the veteran had a chondroplasty of the left knee 10 
years earlier.  None of these records reflect any comment or 
opinion on etiology.

In a statement dated in February 2003, the veteran relates 
that it was his right knee which was injured prior to his 
entering active service.  His left knee was injured during 
his active service.  He reiterated this in his substantive 
appeal.

At the Travel Board the veteran's representative's 
assertions, and the veteran's testimony, relate how he 
reported the prior problem with his knee but also that any 
pathology with his knee was fully resolved prior to his 
induction into active service.  The veteran also related his 
extensive involvement in sports, primarily basketball, while 
in active service.  His testimony is not entirely clear as to 
whether he played on a unit team or a post team, but the 
latter appears most likely, as he described how his team 
traveled to other Army installations to compete.  The veteran 
related that, after his in-service playing career, his knee 
was really easy to aggravate.  He then related that, after 
his release from active service, he joined the team of his 
private employer, and "that's when my problem really 
started.  I mean, that's when it really went bad."

Analysis.

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b) (West 
2002); 38 C.F.R. § 3.156(a) (2003); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).

"New" evidence means existing evidence not previously 
submitted to Agency decision makers.  38 C.F.R. § 3.156 
(2003).  See Evans v. Brown, 9 Vet. App. 273, 284 (1996), 
wherein the United States Court of Appeals for Veterans 
Claims held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record, that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2003); see 
Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 2003).  
Moreover, if it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See Evans, 9 Vet. App. at 283 (1996); Manio 
v. Derwinski, 1 Vet. App. 140 (1991).

The medical evidence submitted by the veteran is new in the 
sense that it was not considered by the RO prior to rendering 
the April 1987 rating decision.  It is not material, however, 
as it does not relate to or establish any fact necessary to 
support his claim.  38 C.F.R. § 3.156(a) (2003).  The most 
recent treatment records do not make, or even suggests, a 
link or relationship between the veteran's current left knee 
pathology and his military service.  As such, the evidence is 
not material.  Id.


ORDER

New and material evidence sufficient to reopen a previously 
denied claim for entitlement to service connection for a knee 
condition has not been submitted.  The appeal is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



